Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Notice to Applicant
Claims 1- 16 are pending.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
    
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3, 7 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Motomiya (JP 2014-029405). 

a fixing device 234 including:
a first rotating body 233;
a second rotating body 233 in pressure contact with the first rotating body 233; and a heat source 280 configured to heat the first rotating body, fig. 2b, [0020];
control circuitry 804-811, fig. 3 configured to control components of the image forming apparatus; and
a controller 800 configured to issue an image forming command to the control circuitry [0023],
wherein the control circuitry is further configured to, at startup of the fixing device, cause the fixing device to perform a heating operation after a rotating operation in a fixing startup operation to rotate the first rotating body while causing the heat source to perform the heating operation to heat the first rotating body, thereby performing the fixing startup operation to raise a temperature of the first rotating body to a predetermined/ target temperature [0031], and
wherein the control circuitry is configured to delay a timing for start of the heating operation in the fixing startup operation to be later than a particular start time at which a controller startup operation of starting up the controller begins, the controller startup operation beginning when the controller receives power (powered on (power-on) [0029, 0039-0040]), such that the fixing startup operation is completed at a fixing startup operation completion time that coincides  with completion time  of the controller startup operation, (“the image forming start operation is completed earlier or almost 

For claims 3: Motomiya discloses that the control circuitry is configured to change the timing for start of the heating operation by the heat source in the fixing startup operation, depending on an operational state of the image forming apparatus before the particular start time startup (before the time when the controller receives power, see claim 1, thus, the operational state being a power-off), the operational state being one of the power-off state and an energy-saving standby state (after drive start completion [0031]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/ are rejected under U.S.C. 103 as being unpatentable over Motomiya.  
Motomiya discloses the image forming apparatus according to claim 1.
For claim 2: Motomiya is silent so as to the control circuitry is configured to delay the timing for start of the rotating operation in the fixing startup operation.

Note that the specification discloses neither the critical nature of the claimed timing relationship between the startup timing of the timing for start of the rotating operation and the timing for start of the heating operation, nor any unexpected results arising therefrom, the Applicant must show that the chosen timings are critical. In re Woodruf, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
One of ordinary skill in the art would determine optimal timing for starting/ completing the startup operations in order to avoid power surge.

Claim(s) 6 is/ are rejected under U.S.C. 103 as being unpatentable over Motomiya in view of Nara et al. (hereinafter Nara, US 2005/ 0231126).  
Motomiya discloses the image forming apparatus according to claim 1.

Nara discloses a relay switch (structure switch 26 with switch element) configured to turn on and off power supply to a heat source, wherein a heating operation includes an operation for turning the relay switch from off to on [0078].
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claimed invention to modify the device, as disclosed by Motomiya, so as to have the relay switch configured to turn on and off the power supply to the heat source, wherein the heating operation includes the operation for turning the relay switch from off to on, as taught by Nara, in order to conserve power at a time when the device is not in use.


Claim(s) 15 is/ are rejected under U.S.C. 103 as being unpatentable over Motomiya in view of Okada (US 2013/ 0188979).  
Motomiya discloses the image forming apparatus according to claim 1.
For claim 15: Motomiya discloses that the control circuitry is further configured to initiate startup of the components of the image forming apparatus. 
Motomiya is silent so as to the control circuitry is further configured to initiate startup of the components of the image forming apparatus, other than the controller and the fixing device, separately from the starting up of the controller and the fixing device.

It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claimed invention to modify the device, as disclosed by Motomiya, so as to have the control circuitry configured to initiate startup of the components of the image forming apparatus, other than the controller and the fixing device, separately from starting up of the controller and the fixing device, as taught by Okada, in order to optimize flexibility of the power system, thus, optimize power utilization of the device.

Response to Arguments
Applicant’s arguments filed on 5/4/2021 with respect to claims 1-14 with respect to 102/ 103 rejection(s) directed toward newly added limitations, have been considered but are moot in view of the new ground of rejection necessitated by the newly added limitations, these limitations are being addressed in the instant rejection.  The rejection is necessitated by the amendment.

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 5 would be allowable by virtue of its dependency on claim 4.
s 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8-14 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).
Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR VERBITSKY whose telephone number is (571)272-0962.  The examiner can normally be reached on Monday-Thursday, 9:00 AM - 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on 571 272 1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VICTOR VERBITSKY/
Primary Examiner, Art Unit 2852